           Case 19-03468 Document 1 Filed in TXSB on 05/22/19 Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                         )    Chapter 11
                                                               )
IGNITE RESTAURANT GROUP, INC., et al.,1                        )    Case No. 17-33550 (DRJ)
                                                               )
                                     Debtors.                  )    (Jointly Administered)
                                                               )
                                                               )
DRIVETRAIN, LLC, as Trustee of the Ignite                      )    Adv. Pro. No. _____________
Restaurant Group GUC Trust,                                    )
                                                               )
                                     Plaintiff,                )
                                                               )
           v.                                                  )
                                                               )
CRUNCHTIME INFORMATION SYSTEMS,                                )
INC.,                                                          )
                                                               )
                                     Defendant.                )

                                COMPLAINT FOR AVOIDANCE AND
                             RECOVERY OF PREFERENTIAL TRANSFERS

         Plaintiff Drivetrain, LLC, as the duly appointed Trustee of the Ignite Restaurant Group GUC

Trust (the “GUC Trustee” or “Plaintiff”) of the Ignite Restaurant Group, Inc. (“IRG”), by and

through its undersigned counsel, submits this Complaint for Avoidance and Recovery of Preferential

Transfers (the “Complaint”) against Crunchtime Information Systems, Inc. (the “Defendant”), its

successors, assigns and ultimate transferees, and alleges as follows:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number
(if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab Shack, LLC
(4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite Restaurants – New
Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne Arundel MD, LLC (9318);
Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS Development LLC (4235). The
Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.


DOCS_LA:322030.1 40162/004
              Case 19-03468 Document 1 Filed in TXSB on 05/22/19 Page 2 of 8



                                     NATURE OF THIS ACTION

         1.       On June 6, 2017 (the “Petition Date”), each of the debtors (collectively the

“Debtors”), filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the Southern District of Texas (the “Court”), as jointly

administered as In re Ignite Restaurant Group, Inc., et al., Case No. 17-33550 (DRJ).

         2.       Through this Complaint, Plaintiff seeks a money judgment resulting from and

relating to all transfers made by the Debtors during the 90 days before the Petition Date as

particularly identified herein pursuant to section 502(d) of the Bankruptcy Code. In particular, the

Complaint seeks the entry of a judgment in favor of the Plaintiff and against the Defendant avoiding

the Transfers described below, and preserving and recovering the preferential transfers or their

equivalent monetary value pursuant to sections 547 and 550 of the Bankruptcy Code.


                                            THE PARTIES

         3.       On December 1, 2017, the Court entered an order (“Confirmation Order”) [Docket

No. 967] confirming the Debtors’ Joint Chapter 11 Plan as of September 18, 2017 [Docket No. 708]

(the “Plan”). The Plan became effective on December 19, 2017 (the “Effective Date”) [Docket

No. 1031]. The Plan provides for the establishment of the GUC Trust (“GUC Trust”) and in

accordance with the Confirmation Order, Plaintiff Drivetrain LLC was duly appointed through the

GUC Trust Agreement and Declaration of Trust (the “Trust Agreement”) as Trustee of the GUC

Trust.

         4.       On the Effective Date, the GUC Trust Causes of Action were transferred to the GUC

Trust.

         5.       Plaintiff is informed and believes and thereon asserts that Defendant is a corporation

formed under the laws of the state of Delaware.


                                                   2
DOCS_LA:322030.1 40162/004
             Case 19-03468 Document 1 Filed in TXSB on 05/22/19 Page 3 of 8



                                   JURISDICTION AND VENUE

        6.       The Court has jurisdiction over this matter under the Bankruptcy Code and pursuant

to 28 U.S.C. §§ 157(a) and 1334(a) and this is a core proceeding pursuant to 28 U.S.C. § 157.

        7.       Venue in this district is proper pursuant to 28 U.S.C. § 1409(a).

        8.       The statutory predicates for the relief requested herein are sections 547 and 550 of

the Bankruptcy Code and Rules 7001(1) and (9) of the Federal Rules of Bankruptcy Procedure.

        9.       In conformity with Local Bankruptcy Rule of the United States Bankruptcy Court for

the Southern District of Texas 7008-1, Plaintiff confirms its consent to the entry of a final order by

this Court in connection with this Complaint and the adversary proceeding initiated thereby, to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final orders

or judgment in connection herewith consistent with Article III of the United States Constitution.


                                      BACKGROUND FACTS

        10.      The Debtors maintained two established restaurant brands, Joe’s Crab Shack

(“Joe’s”) and Brick House Tavern + Tap (“Brick House”), that offered to the public a variety of food

and beverages in a distinctive, casual, and unique atmosphere. As of the Petition Date, the Debtors’

operated 137 restaurants in the United States and three international franchise locations.

        11.      The GUC Trust was established for the purpose of collecting, holding, administering,

distributing, and liquidating the GUC Trust Assets, including, without limitation, to prosecute

Avoidance Actions. Pursuant to Section 3.3 of the Trust Agreement, the GUC Trust has the

exclusive right, power, and interest to pursue, commence, prosecute, and/or resolve the GUC Trust

Causes of Action.

        12.      In the course of its business operations prior to the Petition Date, one or more of the

Debtors obtained $94,224.89 from Defendant, as a result of which Defendant was a creditor of the


                                                   3
DOCS_LA:322030.1 40162/004
           Case 19-03468 Document 1 Filed in TXSB on 05/22/19 Page 4 of 8



Debtors. Plaintiff is informed and believes and thereon asserts that Defendant sold to the Debtors

restaurant management software as more specifically described in the invoices for which payment

is set forth in particular on Exhibit “A” hereto.


                                  FIRST CLAIM FOR RELIEF
                              (Avoidable Transfers -- 11 U.S.C. § 547)

        13.      Plaintiff repeats and realleges the allegations contained in each preceding paragraph

of the Complaint as though set forth fully herein.

        14.      Within 90 days prior to the Petition Date, the Debtors as identified on Exhibit “A”

hereto transferred funds (the “Transfers”) to the Defendant in payment for previously ordered

products and/or services in connection with the Debtors’ operation of their business, in the total

amount of not less than $94,224.89, and as specifically identified on Exhibit “A” attached hereto.

        15.      Each of the Transfers was made to the Defendant as a creditor of the Debtors in

exchange for products and/or services rendered and/or provided by the Defendant and as typically

referenced in an invoice and/or purchase order exchanged between the parties.

        16.      Each of the Transfers was made on account of an antecedent debt or debts owed by

the Debtors to the Defendant before each such Transfer was made, as asserted by the Defendant and

memorialized in the invoices identified in Exhibit “A”, each of which constituted a “debt” or

“claim” (as those terms are defined in the Bankruptcy Code) of the Defendant prior to being paid by

the Debtors.

        17.      Each of the Transfers was made while the Debtors were insolvent, as the debts and

obligations of the Debtors well exceeded the value of their assets.

        18.      Unsecured non-priority creditors will not receive payment in full on their claims in

this case. Thus, each of the Transfers to the Defendant enabled the Defendant to receive more than

it would have received if: (i) the Debtors’ case was a case under chapter 7 of the Bankruptcy Code;

                                                    4
DOCS_LA:322030.1 40162/004
           Case 19-03468 Document 1 Filed in TXSB on 05/22/19 Page 5 of 8



(ii) if the Transfers had not been made; and (iii) the Defendant received payment on the debt to the

extent provided by the Bankruptcy Code.

        19.      Based upon the foregoing, Plaintiff is entitled to an order and judgment against the

Defendant under section 547 of the Bankruptcy Code that each of the Transfers is avoided.


                                     SECOND CLAIM FOR RELIEF
                                  (Recovery of Property – 11 U.S.C. § 550)

        20.      Plaintiff repeats and realleges the allegations contained in each preceding paragraph

of the Complaint, as though set forth fully herein.

        21.      The Defendant is the initial transferee of each of the Transfers, or the immediate or

mediate transferee of such initial transferee.

        22.      Upon information and belief, the Defendant had dominion and control over each of

the Transfers and had a legal right to use the proceeds of such Transfers for its own purposes.

        23.      As alleged above, Plaintiff is entitled to avoid each of the Transfers under section 547

of the Bankruptcy Code. As the Defendant is the initial, immediate or mediate transferee of each of

the Transfers, Plaintiff is entitled to recover for the GUC Trust the proceeds or value of the Transfers

under 11 U.S.C. § 550.

        WHEREFORE, Plaintiff prays for judgment as follows:

                 (i)         For a determination that each of the Transfers is avoidable as a preferential

transfer pursuant to section 547 of the Bankruptcy Code, and that Plaintiff is entitled to recover each

of the Transfers or the value thereof;

                 (ii)        For judgment in favor of Plaintiff and against Defendant determining that

Plaintiff is entitled to recover the Transfers for the benefit of the GUC Trust, pursuant to section 550

of the Bankruptcy Code;



                                                      5
DOCS_LA:322030.1 40162/004
            Case 19-03468 Document 1 Filed in TXSB on 05/22/19 Page 6 of 8



                 (iii)       Awarding prejudgment interest to Plaintiff from the date of notice of the claim

therefor;

                 (iv)        Awarding to Plaintiff the costs of suit incurred herein; and

                 (v)         For such other and further relief as the Court may deem just and proper.

Dated: May 22, 2019                                 Respectfully submitted,

                                                    PACHULSKI STANG ZIEHL & JONES LLP


                                                     /s/ Michael D. Warner
                                                    Jason S. Pomerantz (pro hac vice pending)
                                                    Jeffrey P. Nolan (pro hac vice pending)
                                                    10100 Santa Monica Blvd., 13th Floor
                                                    Los Angeles, CA 90067
                                                    Telephone: (310) 277-6910
                                                    Facsimile: (310) 201-0760
                                                    Email: jspomerantz@pszjlaw.com
                                                            jnolan@pszjlaw.com

                                                    - and –

                                                    Michael D. Warner (TX Bar No. 00792304)
                                                    Benjamin L. Wallen (TX Bar No. 24102623)
                                                    COLE SCHOTZ PC
                                                    301 Commerce Street, Suite 1700
                                                    Fort Worth, TX 76102
                                                    Telephone: (817) 810-5250
                                                    Facsimile: (817) 810-5255
                                                    Email: mwarner@coleschotz.com
                                                           bwallen@coleschotz.com

                                                    Counsel for Plaintiff, DRIVETRAIN, LLC, as Trustee
                                                    of the Ignite Restaurant Group GUC Trust




                                                       6
DOCS_LA:322030.1 40162/004
           Case 19-03468 Document 1 Filed in TXSB on 05/22/19 Page 7 of 8




                             EXHIBIT “A”




56797/0002-17318665V2                    7
DOCS_LA:322030.1 40162/004
                     Case 19-03468 Document 1 Filed in TXSB on 05/22/19 Page 8 of 8
Paymentwithin90Days                                                             InreIgniteRestaurantGroup,Inc.,etal.,Debtors
PetitionDate:6/6/2017                                                                             USBC,SouthernDistrictofTexas
                                                                                           HoustonDivision,CaseNo.17Ͳ33550(DRJ)

                                                                                                                                        
 Invoice    Invoice     Check    Payment                                                             Payment         Invoice
                                                               Payee                   PaymentDate
 Number       Date       Number    Document                                                              Amount         AmountPaid

  10655     12/31/2016    628164     Check     CRUNCHTIMEINFORMATIONSYSTEMS,INC.        03/29/2017     $24,638.42      $24,638.42
  10970     03/07/2017    629619     Check     CRUNCHTIMEINFORMATIONSYSTEMS,INC.        05/17/2017     $69,586.47      $69,586.47

                                                                                                         $94,224.89      $94,224.89
